Resolute Oncology Inc. 4759 Kester Avenue Sherman Oaks, California Tel: 310-780-1558 July 15, 2013 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-7410 Attention: Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Dear Sirs and Mesdames: Re: Resolute Oncology, Inc. (the “Company”) Form 10-K for the Year Ended December 31, 2012 Filed March 28, 2013 File No. 333-166848 We write in response to your letter dated July 1, 2013 regarding the above referenced 10-K.We advise that the Company intends to make full reply to your comments by filing the requested Form 8-k under Items 2.01, 5.06 and 9.01. Due to administrative delays in the preparation of the financial information for Resolute Oncology GmbH, the Company anticipates filing the Form 8-k by July 31, 2013 or earlier. Should you require additional information in the interim, please do not hesitate to contact the undersigned. Yours truly RESOLUTE ONCOLOGY INC. Per: /s/ Blair Sorby Blair Sorby, President
